                                 UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  RALPH A. GARCIA,                                   Case No. 19-cv-07600-VC
                   Petitioner,
                                                     ORDER DENYING MOTION TO
              v.                                     VACATE, ALTER, OR AMEND
                                                     JUDGMENT
  ROBERT BURTON,
                                                     Re: Dkt. No. 39
                   Respondent.



        Garcia’s motion to vacate, alter, or amend the judgment is denied. As to the question

whether AEDPA deference applies to the claims that the Superior Court overlooked, this Court

thoroughly considered the issue. The order recognized that the answer was “not obvious,” and

that there was a “colorable legal argument” that de novo review applied. See Dkt. No. 37, pg. 3.

But for the reasons discussed at length in the order, the better argument was that AEDPA

deference did apply. The trickiness of the question is not reason itself to grant the motion to
amend. See Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (“A district court may grant a

Rule 59(e) motion if it is presented with newly discovered evidence, committed clear error, or if

there is an intervening change in the controlling law.” (quotations omitted) (emphasis in

original)).

        Garcia also argues that the motion to amend should be granted because an evidentiary

hearing is warranted to develop the claims relating to Perez and Esparza. This argument was

raised by Garcia in his traverse, and discussed during the hearing on the petition. See Dkt. No.

17, pgs. 17-24. Although the issue was not explicitly addressed in the written order, it was not
overlooked—the Court considered and rejected the argument while ruling on the petition. Garcia
cannot be right that de novo review applies every time state courts deny a facially valid habeas

claim without an evidentiary hearing. See Hibbler v. Benedetti, 693 F.3d 1140, 1147 (9th Cir.

2012) (“[The Ninth Circuit has] never held that a state court must conduct an evidentiary hearing

to resolve every disputed factual question; such a per se rule would be counter not only to the

deference owed to state courts under AEDPA, but to Supreme Court precedent.”). There

certainly may be circumstances where a state court’s denial of a claim without an evidentiary

hearing entitles a petitioner to de novo review or to an evidentiary hearing in federal court. See,

e.g., Hurles v. Ryan, 752 F.3d 768, 790-92 (9th Cir. 2014). But these circumstances are not

present here because the extent of the prejudice resulting from Miller’s ineffective handling of

Perez and Esparza is discernible from the state court record; no further factual development is

needed to resolve those claims. Cf. Velasquez v. Ndoh, 824 F. App’x 498, 499 (9th Cir. Aug. 25,

2020).



         IT IS SO ORDERED.

Dated: July 9, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
